Citation Nr: 1706952	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-06 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to special home adaptation grant.  

3.  Entitlement to an effective date prior to August 11, 2010, for service connection for limited extension of the left knee and limited extension of the right knee.  

4.  Entitlement to an initial compensable rating for limited extension of the left knee.  

5.  Entitlement to an initial compensable rating for limited extension of the right knee.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to April 1985 and from December 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, January 2007, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The claim was remanded by the Board in December 2013 for additional development.  The record shows substantial compliance with the December 2013 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has effectively lost the use of both of his lower extremities due to his service-connected arthritic changes of right knee associated with lumbar strain, arthritic changes of left knee associated with lumbar strain, arthritic changes of right ankle associated with lumbar strain, arthritic changes of left ankle associated with lumbar strain, and partial complex seizures.

2.  The Veteran was granted compensable ratings for limitation of motion of both knees effective March 6, 2009.

3.  Throughout the appeal period, bilateral knee extension was not limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring specially adapted housing have been met, thereby precluding a special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2014); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2016).

2.  The criteria for an assignment of an effective date earlier than August 11, 2010, for grant of a separate 10 percent rating for limited extension of the left and right knee are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2016).

3.  The criteria for entitlement to an initial compensable rating for limited extension of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4.  The criteria for entitlement to an initial compensable rating for limited extension of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specially Adapted Housing/Special Home Adaptation Grant

In his June 2006 claim, the Veteran requests assistance in acquiring home improvement and structural alterations.  The Veteran asserts that he uses a wheelchair for mobility.  See April 2007 notice of disagreement (NOD).  

Effective October 25, 2010, and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010, and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809(d).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The medical evidence shows that the Veteran has effective loss of use of his lower extremities due to manifestations of his service-connected arthritic changes of right knee associated with lumbar strain, arthritic changes of left knee associated with lumbar strain, arthritic changes of right ankle associated with lumbar strain, arthritic changes of left ankle associated with lumbar strain, and partial complex seizures.  

An April 2006 VA examination report shows that the Veteran used a cane and was transported via wheelchair.  The examiner noted that his gait was slow and deliberate.  A November 2006 private treatment record shows that he has a history of brain trauma causing neurologic deficits and had difficulty with balancing and walking.  The Veteran was afforded an aid and attendance examination in June 2007, the report of which noted that he walked with a cane, which was required for locomotion.  The examiner indicated that he requires daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  On VA examination in March 2009, it was noted that the Veteran walked with a cane, was unable to stand for more than a few minutes, and could walk but had difficulty after 10 feet.

An August 2010 VA examination report shows that the examiner opined that he did not have anatomical loss or loss of use of both upper extremities or of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Further, the examiner indicated that the Veteran did not have the loss or loss of use of one lower extremity with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner stated that the Veteran did not use a cane secondary to his lower extremity condition.  However, the examiner noted that he may have residuals of organic disease that affects the functions of balance or propulsion because the Veteran reported to the examiner that he always used a cane for balance/dizziness problems.  The examiner indicated in August 2015 that based on review of additional records, there was no change in his medical opinion proffered in August 2010.  Limited weight is assigned to the examiner's opinion because the examiner did not provide an opinion on the extent his residuals of organic disease affects his functions of balance or propulsion.  In January 2016, he was provided a VA examination and the examiner noted that he constantly used a cane secondary to knee pain.

The evidence shows loss of use of both lower extremities with residuals of organic disease or injury which precludes locomotion without the aid of canes.  Thus, the Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.

Earlier Effective Date

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  "[A]n increase in a Veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o)(1); VAOPGCPREC 12-98 (1998).

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

Here, in August 2009, the RO granted service connection for arthritic changes of the right knee with an initial rating of 10 percent effective March 6, 2009, and service connection for arthritic changes of the left knee with an initial rating of 10 percent effective March 6, 2009.  At the time of the August 2009 decision, the Veteran's knee disabilities were rated under Diagnostic Code (DC) 5260 limitation of leg flexion.  In November 2012, the RO granted noncompensable ratings under DC 5261 for limitation of leg extension effective August 11, 2010.

The Board finds that the Veteran is not entitled to an effective date earlier than August 11, 2010 for bilateral limitation of leg extension under DC 5261 because he was granted 10 percent ratings for bilateral limitation of leg flexion under DC 5260 effective March 6, 2009.  Like DC 5260, DC 5261 is predicated on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-61.  The rating schedule provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  It is only when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes that a 10 percent rating is for application for each such major joint affected by limitation of motion.  See id.  Because he is already receiving compensable ratings for limitation of motion under DC 5260 effective prior to the effective date of the noncompensable ratings under DC 5261, an earlier effective date under DC 5261 is not warranted.  See 38 C.F.R. § 4.14; see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).

Increased Ratings

The representative's recitation of case law in the February 2013 NOD is inferred to contend that the prior VA examination of the Veteran's bilateral knees upon which the noncompensable disability ratings for limited extension was based was inadequate.  Pursuant to the December 2013 remand, the Veteran was afforded an additional VA examination in January 2016.  The Veteran has not asserted that the January 2016 examination was inadequate.  See Scott, 789 F.3d 1375.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Here, the Veteran's bilateral knee disability is rated under DC 5260 and DC 5261.  Under DC 5260, flexion limited to 45 degrees is assigned a 10 percent evaluation, flexion limited to 30 degrees is assigned a 20 percent evaluation, and flexion limited to 15 degrees is assigned a 30 percent evaluation.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

When extension is limited to 5 degrees, a 0 percent rating is assigned under DC 5261.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

There are several other diagnostic codes used to evaluate disabilities of the knees and legs.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.

A January 2004 VA treatment record shows that knee flexion and extension against resistance was 5/5 and equal bilaterally.  Further, a March 2005 VA treatment record shows that knee extension and flexion was 5/5 bilaterally.  The Veteran was afforded a VA examination in March 2009.  The examiner noted that there was pain with active motion on the left and right side.  However, the examiner stated that right and left knee extension was normal with no limitation indicated.  Moreover, a June 2009 VA treatment record shows that knee extension was 5/5 bilaterally.  

The August 2010 VA examiner indicated that bilateral knee extension was limited to 5 degrees.  Bilateral knee flexion was to 125 degrees.  There was pain with active motion on the left and right side.  However, no instability, weakness, or incoordination of the right or left knee was noted.  Further, there were no additional limitations after three repetitions of range of motion.  The January 2016 VA examiner noted normal range of motion of the knees from 0 degrees extension to 140 degrees flexion.  Further, no pain was noted on examination.  The Veteran did not have any additional loss of function or range of motion of the knees after three repetitions.  In addition, no instability, weakness, or incoordination of the right or left knee was noted.  No flares were noted on examination.  Therefore, the examiner felt that it would be speculative to state how a flare would affect function.

The record does not show ankylosis of the right or left knee, dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, recurrent subluxation or lateral instability, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not applicable.  See 38 C.F.R. § 4.71a.

Regarding the claims of entitlement to compensable ratings for limited left and right knee extension, the record does not show that extension has been limited to 10 degrees.  Therefore, the Veteran does not qualify for compensable evaluations for limitation of extension.  See 38 C.F.R. § 4.71a, DC 5261.  Further, ratings in excess of 10 percent for limited left and right knee flexion under DC 5260 are not warranted because the record does not show that flexion has been limited to 30 degrees.  An evaluation in excess of 10 percent for the left or right knee is not available under DC 5010.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected left and right knee disabilities, but the current disability evaluations contemplate these limitations.  In this regard, the August 2010 and January 2016 VA examiners found that there was no change in range of motion on repetitive testing and no additional limitation due to weakness or incoordination.  In addition, the Veteran's pain has been considered in the 10 percent evaluations for arthritic changes of the left and right knee.  Thus, the 10 percent evaluations presently assigned adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

Finally, with respect to all increased rating issues on appeal, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to special home adaptation grant is denied as moot.

An effective date prior to August 11, 2010, for service connection for limited extension of the left knee and limited extension of the right knee is denied.

An initial compensable rating for limited extension of the left knee is denied.

An initial compensable rating for limited extension of the right knee is denied.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


